J-S59030-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ELI NASSAR                                       IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

STEVE ATUAHENE

                            Appellant                 No. 730 EDA 2014


                    Appeal from the Order January 14, 2014
              In the Court of Common Pleas of Philadelphia County
                   Civil Division at No(s): July 2013 No. 2330


BEFORE: SHOGAN, J., LAZARUS, J., and STRASSBURGER, J.*

MEMORANDUM BY LAZARUS, J.:                      FILED SEPTEMBER 16, 2014

        Steve Atuahene appeals from the January 14, 2014 order of the Court

of Common Pleas of Philadelphia County denying his petition to strike foreign

judgment.1 For the following reasons, we quash the appeal.

        Atuahene filed a timely notice of appeal on February 24, 2014.    By

order dated February 24, 2014, the trial court directed Atuahene to file a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b) within 21 days after entry of the order.2 Atuahene timely filed the

statement on March 17, 2014. However, he failed to serve the trial court

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    The order was entered on the docket on January 24, 2014.
2
    The order was entered on the docket on February 25, 2014.
J-S59030-14



with the statement in a timely manner as evidenced by the envelope bearing

a March 20, 2014 postmark in which he mailed the Rule 1925(b) statement

to the trial judge. The failure to serve the Rule 1925(b) statement on the

trial court within the allotted time results in waiver of all issues on appeal.

See                                                       , 879 A.2d 223 (Pa.

Super. 2005) (where appellant filed concise statement with trial court, but

did not serve judge, all issues waived).

      Appeal quashed.

      SHOGAN, J., joins the majority.

      STRASSBURGER, J., files a Dissenting Memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/16/2014




                                     -2-